2017 IL App (1st) 162712

                                             No. 1-16-2712

                                    Opinion filed December 21, 2017 


                                                                           FOURTH DIVISION

                                                IN THE


                                   APPELLATE COURT OF ILLINOIS


                                           FIRST DISTRICT



     BARBARA S. HORLACHER,                           )      Appeal from the Circuit Court
                                                     )      of Cook County.
           Plaintiff-Appellant,                      )
                                                     )
           v.                                        )      No. 15 M2 2084
                                                     )
     WILLIAM J. COHEN, D.D.S.,                       )      The Honorable
                                                     )      Thaddeus Machnik
           Defendant-Appellee.                       )      Judge, presiding.




       JUSTICE GORDON delivered the judgment of the court, with opinion.
       Presiding Justice Burke and Justice Ellis concurred in the judgment and opinion.



                                             OPINION

¶1              Plaintiff Barbara S. Horlacher filed a pro se complaint in Cook County circuit court

       alleging malpractice by her dentist, defendant William J. Cohen. On this appeal, plaintiff

       appeals both (1) the trial court’s order, dated June 1, 2016, dismissing her third amended

       complaint with prejudice and (2) the trial court’s order, dated September 21, 2016, denying

       her motion to reconsider.

¶2              For the reasons discussed below, we find (1) that the trial court correctly dismissed

       plaintiff’s third amended complaint on June 1, 2016, when plaintiff failed to include a
     No. 1-16-2712


       statutorily required written report from another dentist concluding that “a reasonable and

       meritorious cause” for her action existed (735 ILCS 5/2-622(a)(1) (West 2014)) and (2) that

       the trial court did not abuse its discretion by subsequently denying plaintiff’s motion to

       reconsider, when plaintiff included the required report in support of this motion—although

       the trial court had already given plaintiff three previous chances, over the course of an entire

       year, to amend her complaint and attach a report supporting her claims. For the following

       reasons, we affirm.

¶3                                          BACKGROUND

¶4                                        I. Original Complaint

¶5            On May 28, 2015, plaintiff filed a pro se complaint against defendant, alleging dental

       malpractice in connection with his treatment of tooth No. 31. Specifically, the complaint

       alleged:

                  “Damage and/or loss of four 2nd (second) molar teeth due to infection and/or

              fracture of 2nd molar #31 by Dr. William Cohen as he entered Tooth #31’s cap with a

              drill causing a fracture with bone marrow oozing into tooth #31. This suit represents

              the cost to replace these four teeth with dental implants and nowhere near

              approach[e]s medical and antibiotic costs ensued nor possible loss of all of my teeth,

              nor death of two of my older doctors from infection by my gram positive staph

              infection which was systemic. This was a case of intent. Also, Dr. Wm. J. Cohen

              never informed me of this fracture. Negligence.” (Emphasis in original.)

¶6            On July 6, 2015, plaintiff moved to amend her complaint and a day later, on July 7,

       2015, defendant moved to dismiss, claiming, first, that plaintiff failed to file an affidavit, as

       required by section 2-622 of the Code of Civil Procedure (Code) (735 ILCS 5/2-622(a)(1)


                                                    2

       No. 1-16-2712


         (West 2014)), that she had consulted and reviewed the facts of the case with a licensed

         dentist who had determined there was a reasonable and meritorious cause for filing suit.

         Second, defendant claimed that plaintiff failed to state the dates of treatment and, thus, failed

         to allege that the suit fell within the two-year statute of limitations. 735 ILCS 5/13-212(a)

         (West 2014) (“no action for damages for injury *** against any *** dentist *** arising out of

         patient care shall be brought more than 2 years after the date on which the claimant knew ***

         of the existence of the injury”).

¶7                                       II. First Amended Complaint

¶8              On July 13, 2015, plaintiff filed her first amended complaint, which, like the original

         complaint, alleged malpractice in connection with the treatment of tooth No. 31. Specifically,

         the first amended complaint alleged:

                “Damage or loss to molar #31 and all other second molars and gums by infection and

                fracture of molar #31 by Dr. William J. Cohen as he entered tooth #31’s cap with a

                drill causing bone marrow to ooz[e] into tooth #31. Damages include pain and

                suffering due to gram positive infection, repeat peridontal care, root canal work, oral

                surgery and medical care including medications, all of which are due to Dr. William

                J. Cohen’s negligence in 2008. Dr. Wm. J. Cohen never told me the tooth was

                fractured! (#31). Brief to follow. Affidavit to follow.” (Emphases in original.)

¶ 9	            On July 13, 2015, plaintiff also filed a pro se brief in which she claimed (1) that her

         reviewing endodontist was out of town but that she could file her own affidavit because she

         was a registered health professional and (2) that the date of treatment was approximately

         August 2008. Plaintiff attached her own affidavit and documents showing that she was a

         technologist in hematology.


                                                      3

       No. 1-16-2712


¶ 10              On July 13, 2015, the trial court granted plaintiff leave to file her first amended

          complaint.

¶ 11              On September 8, 2015, plaintiff moved to amend her first amended complaint (1) to

          add a claim with respect to the “ ‘res ipsa loqu[itu]r’ doctrine to [her] negligence” claim; and

          (2) to add claims of “possible manslaughter and elder abuse in regard to [plaintiff], due to

          gram positive infection” and because “it was not possible to extract tooth #31 as [she] was on

          prescribed periactin which interferes with platelet and bleeding function.”

¶ 12              On September 9, 2015, the trial court granted defendant’s motion to dismiss the first

          amended complaint “without prejudice” and granted plaintiff “28 days until October 7, 2015

          to file her final amended complaint with proper affidavits attached.”

¶ 13                                     III. Second Amended Complaint

¶ 14              On October 8, 2015, a day after it was due, plaintiff filed her second amended

          complaint, which, like her prior complaints, alleged dental malpractice in connection with the

          treatment of tooth No. 31. 1 However, this complaint added the date of treatment of that tooth,

          which was September 2, 2008. In addition, the complaint alleged that plaintiff did not leave

          defendant’s care until May 21, 2013, that she did not discover the injury until May 30, 2013,

          that she filed suit within two years of the date of discovery, and that she had received her

          dental records from defendant but they were incomplete.

¶ 15              Specifically, the second amended complaint alleged:

                  “Loss of Molar #31 due to vertical root fracture, breakage and damage of all other

                  second molars, decay and chipped right front incisor, inflammation of gums by

              1
                 The second amended complaint also mentions tooth No. 18. However, an affidavit later
       submitted by plaintiff from Dr. Mark Steinberg makes clear that the damage to tooth No. 18 was the
       result of the treatment of tooth No. 31. Dr. Steinberg averred: “Lower second molar #18 became infected
       from tooth #31.” Infra ¶ 38.
                                                         4

No. 1-16-2712


        infection and fracture of molar #31 by Dr. William J. Cohen as he entered tooth #31’s

        cap with a dental drill causing bone marrow (per Dr. Russell Baer) to ooz[e] into

        tooth #31. Damages include pain and suffering due to gram positive, life-threatening

        infection (systemic), need for repeat periodontal treatment, root canal work, oral

        surgery with bone graft and medical care including medications; all of which are due

        to Dr. William J. Cohen’s negligence on 9-2-08. Also there is the cost of

        implantation.

            My dental records subpoen[a]ed from Dr. Cohen’s office state that when I arrived

        in Dr. Cohen’s office to get my teeth cleaned on Aug. 19, 2008, both my teeth and

        gums were healthy and in good condition. When I left Dr. Cohen’s care on May 21,

        2013, I had broken and chipped teeth, inflammed [sic] gums with life-threatening

        infection, decay, an urgent need of a cap on molar #18, a vertical root fracture in

        molar #31 and missing x-rays a month apart as well as other missing records (letter

        sent out) after paying a total of a little over $14,500.

            I am claiming negligence during the course of dental treatment, relying on the

        doctrines ‘res ipsa loquitur’ and failure to inform of the consequences of the

        procedures. The abscess near the root of molar #31 did not begin to form until 10

        months into treatment. The cap of molar #31 was removed because it had a hole in it.

        This was a puncture injury which the staph bacteria have a great affinity for! This x-

        ray was missing from the subpoena[ed] records as well as the initial full mouth x-

        rays, back-up systems exist to prevent loss of computer records. Records were lost

        here prior to 7 year retention laws! This is negligence too.




                                               5

       No. 1-16-2712


                       I did not know that I had a systemic infection from a dental cause nor that I had a

                   vertical root fracture of molar #31 until the surround disc (Exhibit B) was taken on 5­

                   30-13 by the endodontist. I filed this lawsuit a few days short of two years from 5-30­

                   13 as it relates to the statute of limitations. A reasonable dentist would have informed

                   a patient of the consequences of the procedures prior to treatment, giving them a

                   chance to get a second opinion or decline treatment for any reason including financial

                   at that time. Standard periodontal treatment as was performed at the University of

                   Chicago two years before, may have been all that was necessary. We intend to make

                   use of ‘res ipsa loquitur’ as defined by section 2-113 of the Code of Civil Procedure.

                   There appears to be some tampering with dental records. We will attempt to prove

                   intent as it relates to ‘statute of limitations.’ ” (Emphases in original.)

¶ 16               In addition, plaintiff submitted her own affidavit, which averred that she had

           “consulted and reviewed the facts of the case *** with the Reviewing Health Professional”

           who was a dentist. 2 Plaintiff also included a signed letter from a dentist recommending

           extraction of tooth No. 31 and a “Reviewing Dental Professional’s Written Report” which

           discussed almost exclusively tooth No. 31

¶ 17               On November 10, 2015, defendant moved to dismiss on several grounds including

           (1) that any claims concerning tooth No. 31 were barred by the statute of limitations and the

           statute of repose, (2) that any claims concerning the treatment of other teeth failed to state the

           dates of treatment, and (3) that the “Reviewing Dental Professional’s Written Report.”




               2
                Although the reviewing dentist is not named in her affidavit or in the attached “Reviewing
       Dental Professional’s Written Report,” the statute specifically states that she does not have to name the
       reviewing dentist. 735 ILCS 5/2-622(a)(1) (West 2014) (“information which would identify the reviewing
       health professional may be deleted” from the written report).
                                                          6

       No. 1-16-2712


         concerned only tooth No. 31. Defendant moved to dismiss pursuant to sections 2-615, 2-619

         and 2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014)).

¶ 18            On December 2, 2015, plaintiff filed a brief in which she claimed, among other

         things, fraudulent concealment by defendant, and she attached exhibits including her dental

         records. On December 18, 2015, defendant filed a reply in which he argued, among other

         things, that plaintiff failed to allege any statements or acts by defendant that would constitute

         fraudulent concealment.

¶ 19            On January 13, 2016, the trial court granted defendant’s motion to dismiss without

         prejudice and granted plaintiff “leave to file her Third and Final Amended Complaint no later

         than February 16, 2016.”

¶ 20                                   IV. Third Amended Complaint

¶ 21            On February 16, 2016, plaintiff filed her third amended complaint, consisting of five

         handwritten pages that sought damages for allegedly negligent dental treatment by defendant

         with respect to tooth No. 31, as well as other teeth. Although the complaint provides some

         dates, it does not distinguish between those dates when the allegedly negligent treatment was

         performed by defendant and those dates when the alleged injuries were discovered by other

         dentists. Thus, for example, the complaint alleges that there was a “deep drill injury” to tooth

         No. 31 on September 2, 2008, which apparently was done by defendant based on prior

         documents. However, the complaint further alleges that tooth No. 18 collapsed between

         September 2, 2008, and March 12, 2010, without specifying whether defendant or some other

         dentist was treating her on March 2, 2010. The complaint also alleges that she received

         “treatment of molars #18, #31 and gums” “on 3-12-10” and “5-11-10 to present” without




                                                      7

       No. 1-16-2712


         stating who was treating her during this time. The complaint also makes allegations

         concerning an “Invisalign” treatment under a heading that states “2-28-09 to 7-7-09 plus.”

¶ 22            With respect to the statutes of limitation and repose, plaintiff alleged that she filed her

         first complaint on May 28, 2015, and that “I did not know that I had a systemic infection

         from a dental cause nor that I had a vertical root fracture of molar #31 until the disc (Exhibit

         B) was taken on 5-30-13 by the endodontist.” Plaintiff alleged that defendant tried “getting

         past the statutes of limitation and repose” when he told her to find a dentist to do a

         “hemisection” when he knew no one would do this procedure and when he blamed the

         condition of tooth No. 31 on her endodontist “as a failed root canal.” (Emphasis in original.)

¶ 23            Plaintiff also alleged that she needed missing X-rays, which she claimed that

         defendant was required to keep for 12 years. Plaintiff claimed that she should have 90 days

         after receipt of the X-rays in order to file a written report, and she requested that the court not

         rule on the limitation and repose statutes until after depositions were taken concerning the

         incomplete records.

¶ 24            Attached to the third amended complaint was an affidavit from plaintiff, which

         averred, in relevant part, about the missing records:

                “The dental records of [plaintiff] arrived by certified mail incomplete on August 1,

                2015. The missing initial full-mouth x-rays would verify the presence of decay and

                thus the necessity for treatment of tooth #30 and #31 on 9-2-08 or any other lower

                teeth which is not true for a computer image ***. The missing x-ray of tooth #31

                dated 7-7-09 would verify the treatment of tooth #31 on 7-7-09 *** beginning of a

                root ab[s]cess in Tooth #31, ten months after the drill injury on 9-2-08 to the capped

                tooth #31.”


                                                       8

        No. 1-16-2712


¶ 25              Plaintiff’s affidavit did not attach a written report from a reviewing dentist. 735 ILCS

          5/2-622(a)(1) (West 2014) (“A copy of the written report, clearly identifying the plaintiff and

          the reasons for the reviewing health professional’s determination that a reasonable and

          meritorious cause for the filing of the action exists, must be attached to the affidavit ***.”).

          However, plaintiff’s affidavit averred that she was executing her affidavit—not pursuant to

          subsection (a)(1) of section 2-622 of the Code—but alternatively pursuant to subsection

          (a)(3) which permits an affidavit averring that plaintiff made a request for records and

          defendant failed to produce them. 735 ILCS 5/2-622(a)(3) (West 2014) (plaintiff “shall file

          an affidavit, attached to the original and all copies of the complaint, declaring one of the

          following: *** 3. That a request has been made by the plaintiff *** for *** records *** and

          the party required to comply *** has failed to produce such records within 60 days”).

¶ 26              On March 14, 2016, defendant moved to dismiss plaintiff’s third amended complaint,

          claiming, among other things, that her action was barred by the relevant statutes of

          limitations and repose and that she failed to file a written report of a reviewing dentist as

          required by statute. Defendant again moved to dismiss pursuant to sections 2-615, 2-619 and

          2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014)). Defendant’s motion

          claimed that plaintiff alleged damages resulting from defendant’s treatment of (1) tooth No.

          31 on September 2, 2008, (2) tooth No. 18 between September 2, 2008, and March 12, 2010,

          (3) tooth No. 7 on July 18, 2011, and (4) teeth Nos. 15 and 2 on unspecified dates.

¶ 27	             With respect to plaintiff’s allegations of missing records, defendant’s motion argued

          in relevant part:




                                                       9

        No. 1-16-2712


                    “[Plaintiff] was provided copies of all of the records and x-rays in [defendant’s] files

                    via a letter from [defendant’s] attorneys dated July 29, 2015. *** There are no

                    additional records to be produced ***.”

          Defendant’s motion made no response to plaintiff’s claim that certain records were missing

          as stated, specifically, in her affidavit: (1) the initial full-mouth X-rays and (2) the X-ray of

          tooth No. 31, dated July 7, 2009.

¶ 28                On April 25, 2016, plaintiff responded, arguing among other things that she did not

          discover the injury until May 20, 2013 (735 ILCS 5/13-212(a) (West 2014) (no action for

          damages against a dentist “shall be brought more than 2 years after the date on which the

          claimant knew, or *** should have known” of the injury). Plaintiff argued that her initial

          complaint was filed on May 28, 2015, that defendant created a computer chart on Sunday,

          June 7, 2015, which was “probably” when he “threw out” her initial full-mouth X-ray, and

          that she filed a subpoena for her dental records on July 13, 2015. Plaintiff claimed, without a

          citation, that “[t]he Illinois Code of Civil Procedure requires records to be retained 12 years if

          litigation is in progress.” Cf. 210 ILCS 90/1 (West 2014) (requiring hospitals, after being

          notified in writing that a particular X-ray is at issue, to retain that X-ray “for a period of 12

          years from the date that the X-ray photograph film was produced”); 225 ILCS 25/50 (West

          2014) (requiring dentists to make a record of all dental work in a manner and in sufficient

          detail that it may be used for identification purposes and to maintain these records for 10

          years).

¶ 29	               Plaintiff also argued fraudulent concealment and that:

                    “There is a new rule that the Reviewing Health or Dental Professional does not have

                    to identify him or herself on the written report. With no signature there can be no


                                                        10 

        No. 1-16-2712


                 affidavit to notarize. The Reviewing Dentist can, however, be involved in

                 depositions.”

¶ 30             On May 9, 2016, defendant replied, arguing among other things (1) that plaintiff had

          merely photocopied her prior response to defendant’s motion to dismiss plaintiff’s prior

          complaint, crossed out a few paragraphs, and added a one-page “Addendum”; (2) that

          plaintiff still had not provided a report of a reviewing dentist (735 ILCS 5/2-622(a)(1) (West

          2014)); and (3) that, in the one-page “Addendum,” plaintiff “raised for the first time

          allegations regarding Invisalign treatment.” Actually, that last part is not accurate. Plaintiff

          raised the allegations regarding the Invisalign treatment in her third amended complaint.

¶ 31             On June 1, 2016, plaintiff filed a motion, asking for 90 days “from the time all of my

          dental records are received” in order to obtain a reviewing dentist’s report. (Emphasis in

          original.) See 735 ILCS 5/2-622(a)(3) (West 2014) (“the certificate and written report ***

          shall be filed within 90 days following receipt of the requested records”). Plaintiff argued

          that, “since the defendant can never submit initial x-rays, I should have a little more time.

          These x-rays were very important as they show and prove any scientific reason to drill or not

          to drill.” (Emphasis in original.)

¶ 32	            In support of her motion for a continuance, plaintiff argued:

                 “Exhibit ‘D’ of my dental records *** dated 3-12-2010 proves hemisection was stated

                 by [defendant] as a means of saving tooth #31, as he invented the procedure, he knew

                 neither he nor any other dentist would do this procedure. This date was within the two

                 years of the incident of damage to tooth #31 on 9-2-2008 and did cause me not to file

                 suit as I hunted fruitlessly for a dentist to do a hemisection, the limitations and repose

                 statutes passed in time.” (Emphases in original.)


                                                      11 

       No. 1-16-2712


¶ 33               On June 1, 2016, the trial court entered an order, finding in relevant part:

                        “1) Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint is

                   granted with prejudice for the reasons set forth in Defendant’s motion and reply

                   brief[.]

                        2) Plaintiff’s motion for a continuance is stricken as not timely.

                        3) Plaintiff’s oral request for a continuance is denied.”

¶ 34                                      V. Plaintiff’s Motion to Reconsider

¶ 35               On June 28, 2016, plaintiff moved to reconsider, stating among other things (1) that

           defendant told her “to seek a hemi-section which is not an existing possibility as no dentist

           will do it!”; (2) that plaintiff would settle for $40,000; and (3) that “Dr. Ashkena[z] was out

           of town until 6-28-16,” 3 and “[m]y expert witness Dr. Paul Ashkenaz, states that no one

           knew the vertical root fracture in tooth #31 existed with the complications caused by it until

           he made the disc (Exhibit B) on 5-30-2013. The case was filed on 5-28-15 within two years

           of the time of discovery according to section 13-215 of the Illinois Code of Civil Procedure

           which allows for five years.” (Emphasis in original.)

¶ 36               On August 3, 2016, the trial court set a briefing schedule on plaintiff’s motion to

           reconsider and a hearing for September 21, 2016. Defendant’s response was due August 17,

           2016, but it is not in the appellate record. 4

¶ 37               On September 13, 2016, plaintiff filed her reply brief with exhibits including (1) a

           letter from defendant’s attorney, dated July 29, 2015, accompanying defendant’s document

           production and (2) a “Reviewing Dental Professional’s Written Report” and an “Affidavit for

               3
                 In her brief filed on July 15, 2015, plaintiff claimed that her “expert witness and reviewing
       Endodontist is out of town until Aug. 3, 2015.”
               4
                 Plaintiff claimed in her reply brief, filed September 14, 2016, that defendant failed to file a brief
       in response to her motion to reconsider.
                                                             12 

        No. 1-16-2712


            Reviewing Health Professional” from Mark Steinberg, DDS, MD. 5 The letter from

            defendant’s attorney stated, in relevant part:

                    “We are in receipt of your subpoena for records. Enclosed are copies of all of Dr.

                    Cohen’s records relating to your care and treatment that are in our possession. Dr.

                    Cohen was unable to locate your initial full mouth x-rays from 2008 due to a change

                    in office software.”

            Based on the above letter, plaintiff argued (1) that defendant had lost pertinent X-rays;

            (2) that defendant’s destruction of these records was in violation of section 50 of the Illinois

            Dental Practice Act (225 ILCS 25/50 (West 2014)) requiring maintenance of these records

            for 10 years; and (3) that, since she did not have to file a written report until 90 days

            following receipt of the requested records and “[s]ince the Defendant *** can never

            completely fulfill this requirement, by their own admission, the plaintiff *** has an indefinite

            period of time to produce the Certificate and Written Report which are herein included.”

            (Emphasis in original.)

¶ 38	               Dr. Mark Steinberg averred, in full, in his affidavit:

                        “In accordance with section 2-622 of the Code of Civil Procedure, I have

                    reviewed the facts of case # 15M202084. There was a hole in the cap at the mesial­

                    buccal surface of lower second molar #31 consistent with penetration by a dental drill

                    which occurred on 9-2-08. The resultant injection responded to the antibiotic, V-Clin

                    K 500 mgms, first pr[e]scribed by [defendant] on 3-12-10 for gram positive

                    microorganisms consistent with puncture wound injury to tooth #31 on 9-2-08. Lower

                    second molar #18 became infected from tooth #31. Second upper molars #2 and #15

                5
                Steinberg’s affidavit was sworn to under penalty of perjury as provided by section 1-109 of the
        Code. 735 ILCS 5/1-109 (West 2014).
                                                           13 

       No. 1-16-2712


                began to erupt due to the lack of opposing surfaces of the lower second molars #31

                and #18 prior to two years from 9-2-08. The damage to second molars #18, #2 and

                #15 and the infection of #18 and all gums was caused by the negligence and damage

                to tooth #31 on 9-2-08 and occurred within two years of 9-2-08. The infection of

                gums occurred prior to 3-12-10 and requires complete periodontal treatment.

                       The invisalign treatment initiated on 2-23-09 by [defendant] was accomplished by

                pulling the lower teeth back from a fractured lower right second molar #31 and

                should not have been performed. Prior to the 11-16-09 appointment, the patient,

                [plaintiff], was not informed by the staff to save invisalign upper aligner #5 as a

                retainer for upper teeth. Instead, she was told to toss out all aligners after their use!

                This negligence resulted in upper front tooth #8 becoming twisted.

                       Initial full mouth x-rays were transferred to a computer chart and then disposed of

                on 6-7-15 prior to the 10 year retention rule in section 50 of the Illinois Dental

                Practice Act.

                       For these reasons, I attest that negligence has occurred and that there is a

                reasonable and Meritorious cause for filing of this lawsuit. I attest that a reasonable

                health professional would have informed the patient, [plaintiff], of the consequences

                of these procedures before treatment.” (Emphases in original.)

¶ 39            On September 21, 2016, the trial court entered an order denying plaintiff’s motion to

         reconsider. The order did not provide reasons and did not state that reasons were provided in

         open court.

¶ 40            On September. 26, 2016, plaintiff filed a timely notice of appeal, stating that she was

         appealing both (1) the trial court’s order, dated June 1, 2016, dismissing her third amended


                                                       14 

        No. 1-16-2712


            complaint with prejudice and (2) the trial court’s order, dated September 21, 2016, denying

            her motion to reconsider. Plaintiff filed her notice pro se and continues to represent herself

            pro se on this appeal.

¶ 41	                                                 ANALYSIS

¶ 42                 On appeal, plaintiff claims, among other things (1) that the trial court mistakenly

            applied the statutes of limitation and repose (735 ILCS 5/13-212(a) (West 2014)) and the

            exception from these statutes for fraudulent concealment (735 ILCS 5/13-215 (West 2014));

            (2) that she discovered the injury on May 30, 2013, and brought suit on May 28, 2015, which

            was within two years of discovery (735 ILCS 5/13-212(a) (West 2014) (“2 years after the

            date on which the claimant knew”); (3) that her “third amended complaint met the legal

            requirements in 735 ILCS 5/2-622 [(West 2014)],”, which required an affidavit and a written

            report; (4) that, “since the defendant/appellee can never produce these so-called lost x-rays,

            the plaintiff/appellant theoretically would have forever to file the certificate and written

            report required by paragraph 1 instead of 90 days”; and (5) that the trial court failed to apply

            “Federal Hippaa Laws via Judicial Notice.” 6

¶ 43	               Since plaintiff appeals both the trial court’s dismissal order and its denial of her

            motion to reconsider, we consider both orders, in turn. For the reasons discussed below, we

            find (1) that the trial court correctly dismissed plaintiff’s third amended complaint, when

            plaintiff failed to include a statutorily required written report, and (2) that the trial court did

            not abuse its discretion by subsequently denying plaintiff’s motion to reconsider, when

            plaintiff included the required report in support of this motion—although the trial court had


                6
                  Concerning “Hippaa,” plaintiff argues in her appellate brief: “The Hippaa laws grant patients the
        right to make choices. It was his duty as a dentist to give me information and options so I could make
        treatment choices.”
                                                            15 

       No. 1-16-2712


         given plaintiff three previous chances, over the course of an entire year, to amend her

         complaint and attach a report that would support her claims. Since the failure to provide the

         report in a timely fashion is grounds for dismissal by itself, we need not address plaintiff’s

         other claims. People v. Johnson, 237 Ill. 2d 81, 89 (2010) (a reviewing court may affirm on

         any basis found in the record); In re Marriage of O’Malley, 2016 IL App (1st) 151118, ¶ 56

         (“we may affirm on any basis found in the record”).

¶ 44                                       I. Statutory Interpretation

¶ 45            This appeal requires us to interpret and apply the relevant statutes and, thus, to also

         apply the well-known principles of statutory interpretation. The primary objective of

         statutory interpretation is to give effect to the legislature’s intent, which is best indicated by

         the plain language of the statute itself. State of Illinois ex rel. Pusateri v. Peoples Gas Light

         & Coke Co., 2014 IL 116844, ¶ 8 (citing Citizens Opposing Pollution v. ExxonMobil Coal

         U.S.A., 2012 IL 111286, ¶ 23). Where the language is plain and unambiguous, we apply the

         statute without resort to further aids of statutory interpretation. In re Lance H., 2014 IL

         114899, ¶ 11.

¶ 46            We consider the statute in its entirety, the reason for the law, the problems that the

         legislature intended to remedy with the law, and the consequences of construing it one way

         or the other. People v. Almond, 2015 IL 113817, ¶ 34 (we may “also consider the reason for

         the law and the problems intended to be remedied”); People v. Eppinger, 2013 IL 114121,

         ¶ 21 (legislative intent may be ascertained by considering “the statute in its entirety, its nature

         and object, and the consequences of construing it one way or the other”); In re Michael D.,

         2015 IL App (1st) 143181, ¶ 21.




                                                       16 

       No. 1-16-2712


¶ 47                 Questions of statutory interpretation are reviewed de novo. People v. Schlosser, 2017

          IL App (1st) 150355, ¶ 28; People v. Chatman, 2016 IL App (1st) 152395, ¶ 23. “De novo

          review means that we will perform the same analysis a trial court would perform.” Trzop v.

          Hudson, 2015 IL App (1st) 150419, ¶ 63.

¶ 48                                        II. Section 2-619 Dismissal

¶ 49                 Sections 2-619 and 2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014))

          were among the grounds claimed in defendant’s motion to dismiss plaintiff’s third amended,

          and final, complaint. Section 2-622 expressly provides that a failure to comply with this

          section “shall be grounds for dismissal under Section 2-619.” 735 ILCS 5/2-622(g) (West

          2014). 7

¶ 50                 “A motion to dismiss, pursuant to section 2-619 of the Code, admits the legal

          sufficiency of the plaintiffs’ complaint, but asserts an affirmative defense or other matter that

          avoids or defeats the plaintiffs’ claim.” (Internal quotation marks omitted.) Trzop v. Hudson,

          2015 IL App (1st) 150419, ¶ 63. “For a section 2-619 dismissal, our standard of review is

          de novo.” Trzop, 2015 IL App (1st) 150419, ¶ 63. As we already observed above, “[u]nder

          the de novo standard of review, this court owes no deference to the trial court.” (Internal

          quotation marks omitted.) Trzop, 2015 IL App (1st) 150419, ¶ 63. “In ruling on a section 2­

          619 motion to dismiss, the court must interpret the pleadings and supporting materials in the

          light most favorable to the nonmoving party.” Trzop, 2015 IL App (1st) 150419, ¶ 63.

¶ 51                 Before considering whether a section 2-619 motion was properly granted, we must

          consider if the motion was properly brought. For a motion to be properly brought under


              7
               In addition, section 2-619(a)(5) of the Code provides for dismissal where “the action was not
       commenced within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2014). As we explain below,
       there was a 90-day time limit for filing the report at issue.
                                                        17 

       No. 1-16-2712


         section 2-619, the motion (1) must concern one of nine listed grounds and (2) must be filed

         within the time for pleading. Wilson v. Molda, 396 Ill. App. 3d 100, 105 (2009); River Plaza

         Homeowner’s Ass’n v. Healey, 389 Ill. App. 3d 268, 275 (2009).

¶ 52            The Code provides that a section 2-619 motion may be brought on one of only nine

         listed grounds. 735 ILCS 5/2-619(a) (West 2014). One of these grounds is that the complaint

         is “barred by other affirmative matter avoiding the legal effect” of the claim (735 ILCS 5/2­

         619(a)(9) (West 2014)), and section 2-622 expressly provides that a failure to comply with it

         is “grounds for dismissal under Section 2-619” (735 ILCS 5/2-622(g) (West 2014)). Thus,

         defendant satisfied the first requirement for a section 2-619 motion.

¶ 53            In addition, for a section 2-619 motion to be properly brought, it must not only

         concern a listed ground, but it must also be filed “within the time for pleading.” 735 ILCS

         5/2-619(a) (West 2014); Trzop, 2015 IL App (1st) 150419, ¶ 67. The purpose of a section 2­

         619 motion is to dispose of issues of law and easily proved issues of fact at the onset of the

         litigation. Trzop, 2015 IL App (1st) 150419, ¶ 67. Generally, defendants are required to file

         an answer or otherwise appear within 30 days after service. Ill. S. Ct. R. 101(d) (eff. Jan. 1,

         2016). In the case at bar, plaintiff filed her third amended complaint on February 16, 2016,

         and defendant filed his subsequent motion to dismiss on March 14, 2016, which was within

         30 days.

¶ 54            Moreover, since the record does not disclose that plaintiff claimed either at the trial

         level or on this appeal that defendant failed to file his section 2-619 motion within the time

         for pleading, any issue regarding the timeliness of his filing has been waived for our

         consideration. Wilson, 396 Ill. App. 3d 100, 105 (where plaintiff fails to raise any timeliness




                                                     18 

       No. 1-16-2712


         issue with respect to a section 2-619 motion, that issue is waived for consideration on

         appeal).

¶ 55            Thus, defendant satisfied the two requirements for properly bringing a section 2-619

         motion. We now analyze the question of whether it was properly granted.

¶ 56                                       III. The Required Report

¶ 57            Section 2-622(a) provides, in relevant part, that “In any action *** in which the

         plaintiff seeks damages for injuries *** by reason of medical, hospital, or other healing art

         malpractice, the plaintiff’s attorney or the plaintiff, if the plaintiff is proceeding pro se, shall

         file an affidavit, attached to the original and all copies of the complaint, declaring one of the

         following[.]” (Emphasis added.) 735 ILCS 5/2-622(a) (West 2014). As we discuss below,

         this section also requires “a written report,” attached to the plaintiff’s affidavit. 735 ILCS

         5/2-622(a)(1) (West 2014). By its express language, this section leaves no doubt that its

         requirements apply with equal force to plaintiffs “proceeding pro se.” 735 ILCS 5/2-622(a)

         (West 2014).

¶ 58            The term “ ‘ “healing art” malpractice,’ ” as used in section 2-622, is “ ‘a broad

         category that is not confined to actions against physicians and hospitals but rather *** also

         include[s] actions against other health professionals such as dentists.’ ” Jackson v. Chicago

         Classic Janitorial & Cleaning Service, Inc., 355 Ill. App. 3d 906, 910 (2005); Bernier v.

         Burris, 113 Ill. 2d 219, 226-27 (1986). The purpose of the “report required by section 2­

         622(a)(1)” is “to reduce the number of frivolous medical malpractice lawsuits at an early

         stage before litigation expenses mount.” Sullivan v. Edward Hospital, 209 Ill. 2d 100, 116-17

         (2004); Bernier, 113 Ill. 2d at 229 (“The history of the legislation amply demonstrates that it

         was enacted in response to what was perceived to be a crisis in the area of medical


                                                       19 

       No. 1-16-2712


         malpractice.”). See also Ripes v. Schlechter, 2017 IL App (1st) 161026, ¶ 14. Since this

         action is against a dentist, section 2-622, as well as its legislative purpose, applies to this

         action.

¶ 59               Section 2-622(a)(1) requires a pro se plaintiff to file with her complaint an affidavit

         averring:

                   “That the affiant has consulted and reviewed the facts of the case with a health

                   professional who the affiant reasonably believes: (i) is knowledgeable in the relevant

                   issues involved in the particular action; (ii) practices or has practiced within the last 6

                   years or teaches or has taught within the last 6 years in the same area of health care or

                   medicine that is at issue in the particular action; and (iii) is qualified by experience or

                   demonstrated competence in the subject of the case; that the reviewing health

                   professional has determined in a written report, after a review of the medical record

                   and other relevant material involved in the particular action that there is a reasonable

                   and meritorious cause for the filing of such action; and that the affiant has concluded

                   on the basis of the reviewing health professional’s review and consultation that there

                   is a reasonable and meritorious cause for filing of such action.” 735 ILCS 5/2­

                   622(a)(1) (West 2014).

¶ 60               Specifically, with respect to “a dentist,” section 2-622(a)(1) requires that “the written

         report must be from a health professional licensed in the same profession, with the same class

         of license, as the defendant.” 735 ILCS 5/2-622(a)(1) (West 2014).

¶ 61               Section 2-622(a)(1) states that the written report “must be attached to the affidavit.”

         735 ILCS 5/2-622(a)(1) (West 2014). The report must “clearly identify[ ] the plaintiff and the

         reasons for the reviewing health professional’s determination that a reasonable and


                                                         20 

       No. 1-16-2712


         meritorious cause for the filing of the action exists.” 735 ILCS 5/2-622(a)(1) (West 2014).

         However, while the affidavit must identify the profession of the reviewing health

         professional, “information which would identify” him or her “may be deleted” from the copy

         of the written report attached to the affidavit. 735 ILCS 5/2-622(a)(1) (West 2014).

¶ 62              Although subsection (a)(1) requires that the report must be attached to the affidavit

         and that the affidavit must be filed with the complaint, subsections (a)(2) and (a)(3) provide

         two exceptions where a 90-day extension is permitted. 735 ILCS 5/2-622(a)(2), (a)(3) (West

         2014). “These two exceptions to the general rule have been described as ‘safety valves’ that

         permit the late filing of the affidavit and report required by section 2-622(a)(1).” Fox v.

         Gauto, 2013 IL App (5th) 110327, ¶ 18 (quoting Whamond v. McGill, 168 Ill. App. 3d 66, 70

         (1988)).

¶ 63              Subsection (a)(2) provides an exception when:

                  “the affiant was unable to obtain a consultation required by paragraph 1 because a

                  statute of limitations would impair the action and the consultation required could not

                  be obtained before the expiration of the statute of limitations.” 735 ILCS 5/2­

                  622(a)(2) (West 2014).

         In this event, a plaintiff must submit with her complaint an affidavit stating the above facts.

         735 ILCS 5/2-622(a)(2) (West 2014). Then the “written report required by paragraph 1 shall

         be filed within 90 days after the filing of the complaint.” 735 ILCS 5/2-622(a)(2) (West

         2014).

¶ 64              The situation, described in subsection (a)(2), may have arguably applied to the filing

         of plaintiff’s original complaint. Plaintiff claimed that she did not discover the injury until

         May 30, 2013, and she filed her original complaint on May 28, 2015, just two days short of


                                                      21 

       No. 1-16-2712


         the two-year statute of limitations. 735 ILCS 5/13-212(a) (West 2014). However, even if

         subsection (a)(2) applied, the extension would have lasted only 90 days or until August 26,

         2015.

¶ 65             On July 13, 2015, plaintiff filed a pro se brief claiming (1) that her reviewing

         endodontist was out of town until August 3, 2015, and (2) that she could file her own

         affidavit because she was a technologist in hematology.

¶ 66             Her second claim is flatly contradicted by the express words of the statute. Section 2­

         622(a)(1) expressly provides that, with respect to “a dentist,” “the written report must be

         from a health professional licensed in the same profession, with the same class of license, as

         the defendant.” 735 ILCS 5/2-622(a)(1) (West 2014). A technologist in hematology is simply

         not a dentist.

¶ 67             As for her first claim, that her reviewing endodontist was out of town, Illinois

         Supreme Court Rule 183 provides that the court, for good cause shown, may extend the time

         for filing any pleading or doing any act required by the rules to be done within a limited time

         period. Ill. S. Ct. R. 183 (eff. Feb. 16, 2011). Courts have applied this “ ‘good cause’ ” rule to

         “situations when a plaintiff has not filed the required affidavit and report within 90 days” as

         section 2-622 required. Fox, 2013 IL App (5th) 110327, ¶¶ 25-29 (discussing cases where the

         rule was applied to section 2-622); Tucker v. St. James Hospital, 279 Ill. App. 3d 696, 704

         (1996) (the “good cause” rule applies to the 90-day time limit in section 2-622). Mistake,

         inadvertence, and attorney neglect are not “automatically excluded from the trial court’s

         consideration in determining whether good cause exists to grant an extension of time

         pursuant to Rule 183.” Vision Point of Sale, Inc. v. Haas, 226 Ill. 2d 334, 352 (2007).

         Although a failure to file the report is “grounds” for dismissing the complaint with prejudice


                                                      22 

       No. 1-16-2712


         (735 ILCS 5/2-622(g) (West 2014)), a dismissal with prejudice is not required. Fox, 2013 IL

         App (5th) 110327, ¶ 19; McCastle v. Mitchell B. Sheinkop, M.D., Ltd., 121 Ill. 2d 188, 192

         (1987). Instead, a trial court has the discretion to determine whether to dismiss the action

         based on the plaintiff’s failure to file the report or, alternatively, to allow plaintiff further

         time. Fox, 2013 IL App (5th) 110327, ¶ 19.

¶ 68            Plaintiff filed her original complaint on May 28, 2015, which she argued was two

         days from the end of the applicable limitations period. See 735 ILCS 5/2-622(a)(2) (West

         2014) (a plaintiff may have an extra 90 days to file the written report if she files an affidavit

         stating she was not able to obtain it “before the expiration of the statute of limitations”).

         Almost two months later, on July 13, 2015, plaintiff first claimed that her reviewing

         endodontist was out of town. If the trial court had chosen to dismiss with prejudice at that

         point, we could not have found an abuse of discretion, where plaintiff failed to file an

         affidavit with her original complaint averring that “the consultation required could not be

         obtained before the expiration of the statute of limitations” (735 ILCS 5/2-622(a)(2) (West

         2014)) as the statute required, where plaintiff did not first set forth her out-of-town

         endodontist claim until two months after such an affidavit was due and she further claimed

         that she could serve as her own reviewing professional.

¶ 69            However, the trial court did provide plaintiff with two more opportunities to amend

         her complaint and to file a report that would support her claims. First, on September 9, 2015,

         the trial court ordered plaintiff to file “her final amended complaint with proper affidavits

         attached” by October 7, 2015. On October 8, 2015, a day late, plaintiff filed her second

         amended complaint, with her affidavit and a “Reviewing Dental Professional’s Written

         Report.” The report concerned almost exclusively tooth No. 31. Thus, on January 13, 2016,


                                                      23 

       No. 1-16-2712


         the trial court granted defendant’s motion to dismiss without prejudice but granted plaintiff

         leave to file “her Third and Final Amended Complaint” by February 16, 2016.

¶ 70            With her third amended and final complaint, plaintiff failed to submit any written

         report and sought to invoke the second exception in section 2-622.

¶ 71            Section 2-622(a)(3) provides, in relevant part, that the plaintiff seeking to invoke this

         exception must submit an affidavit averring:

                “That a request has been made by the plaintiff or his attorney for examination and

                copying of records *** and the party required to comply *** has failed to produce

                such records within 60 days of the receipt of the request. If an affidavit is executed

                pursuant to this paragraph, ***[the] written report required by paragraph 1 shall be

                filed within 90 days following receipt of the requested records.” 735 ILCS 5/2­

                622(a)(3) (West 2014).

¶ 72            In her affidavit, filed February 16, 2016, plaintiff stated, in relevant part:

                “This affidavit is being executed pursuant to paragraph No. 3 involving a request for

                dental records ***. The dental records of [plaintiff] arrived by certified mail

                incomplete on August 1, 2015.”

¶ 73            In her third amended and final complaint, plaintiff alleged that “I should have 90 days

         to get the *** written report from the time I receive one or both of these x-rays. I don’t know

         the rule for incomplete records. I would request that the court rule on limitation and repose

         statutes after pertinent depositions.” (Emphases in original.) These allegations indicate that

         plaintiff’s decision not to attach a written report to her third amended and final complaint

         was a deliberate and calculated decision rather than the result of mere oversight on her part.

         See Premo v. Falcone, 197 Ill. App. 3d 625, 630 (1990) (the legislature “intended to allow


                                                      24 

       No. 1-16-2712


           the trial court to have the discretion to permit plaintiff to amend the complaint to add an

           affidavit which was inadvertently omitted”).

¶ 74               On June 1, 2016, after the parties had already spent months fully briefing defendant’s

           fourth motion to dismiss, plaintiff moved for a continuance “to get reviewing dental affidavit

           and report as dentists are very busy8 and I am working and not well. I should have 90 days

           from the time all my dental records are received.” (Emphasis in original.) Plaintiff argued

           that she was entitled to more time “since the defendant can never submit initial x-rays.”

           (Emphasis in original.)

¶ 75               Section 2-622(a)(3) provides that the written report “shall be filed within 90 days

           following receipt of the requested records.” 735 ILCS 5/2-622(a)(3) (West 2014). Plaintiff

           admits that she received records from defendant on August 1, 2015. Ninety days from August

           1, 2015, was October 30, 2015. Plaintiff’s motion for a continuance was filed 10 months

           later—a far cry from the 90 days allowed by the statute—and plaintiff was still not willing to

           file the report at that time, 10 months after receiving records from defendant. See Tucker, 279

           Ill. App. 3d at 704 (the trial court was “well within its discretion” to dismiss the plaintiff’s

           complaint when the report was filed 13 months after the suit at issue was filed).

¶ 76               Plaintiff argued before the trial court and before this court that, since some of the

           records were missing, the 90-day period never began to run and she had, in essence,

           unlimited time to file the written report. 9 She asked the trial court to wait until “after

           pertinent depositions.” Plaintiff cites no cases to support this novel interpretation of section

               8
                  Cf. Simpson v. Illinois Health Care Services, Inc., 225 Ill. App. 3d 685, 687-88 (1992) (the
       appellate court found that the trial court abused its discretion by dismissing when the plaintiff’s attorney
       detailed in an affidavit all the efforts he had made to obtain the physician’s report).
                9
                  In her pro se appellate brief, plaintiff argued: “Since the Defendant/Appellee can never produce
       these so-called lost x-rays, the Plaintiff/Appellant theoretically would have forever to file the *** written
       report required by paragraph 1 instead of 90 days.” (Emphasis in original.)
                                                            25 

       No. 1-16-2712


         2-622(a)(3), nor can we find any. The legislative purpose of the statute suggests otherwise.

         As noted above, the purpose of the statute was to stop frivolous malpractice suits at the

         pleading stage, rather than the discovery stage. Sullivan, 209 Ill. 2d at 116-17 (2004) (the

         legislative purpose was “to reduce the number of frivolous medical malpractice lawsuits at an

         early stage before litigation expenses mount”); Bernier, 113 Ill. 2d at 229 (“The history of

         the legislation amply demonstrates that it was enacted in response to what was perceived to

         be a crisis in the area of medical malpractice.”). See also Ripes, 2017 IL App (1st) 161026,

         ¶ 14; Fox, 2013 IL App (5th) 110327, ¶ 16 (section 2-622 “was designed to eliminate

         frivolous medical malpractice lawsuits at the pleading stage”). For this reason, even the

         “ ‘safety valve[ ]’ ” exceptions permitted extensions of only 90 days—not 10 months and

         certainly not the unlimited time that plaintiff argues for. Fox, 2013 IL App (5th) 110327, ¶ 18

         (quoting Whamond, 168 Ill. App. 3d at 70). Thus, we do not find plaintiff’s argument

         persuasive, and we cannot find that the trial court erred by dismissing her suit on June 1,

         2016.

¶ 77                                      IV. Motion to Reconsider

¶ 78                As noted above, plaintiff appeals both the original decision on June 1, 2016, and

         the trial court’s denial of her motion to reconsider on September 21, 2016.

¶ 79             The purpose of a motion to reconsider is to bring to the trial court’s attention a change

         in the law, an error in the trial court’s previous application of existing law, or newly

         discovered evidence that was not available at the time of the prior hearing or decision.

         Hachem v. Chicago Title Insurance Co., 2015 IL App (1st) 143188, ¶ 34; Emrikson v.

         Morfin, 2012 IL App (1st) 111687, ¶ 29; Belluomini v. Zaryczny, 2014 IL App (1st) 122664,

         ¶ 20; People v. $280,020 United States Currency, 372 Ill. App. 3d 785, 791 (2007).


                                                      26 

       No. 1-16-2712


¶ 80                When reviewing a motion to reconsider that is based on a trial court’s purported

           misapplication of existing law, our standard of review is de novo. Belluomini, 2014 IL App

           (1st) 122664, ¶ 20; $280,020 United States Currency, 372 Ill. App. 3d at 791. By contrast,

           where the motion to reconsider is based on new evidence, facts, or legal theories not

           presented in the prior proceedings, our standard of review is abuse of discretion. $280,020

           United States Currency, 372 Ill. App. 3d at 791; see also Belluomini, 2014 IL App (1st)

           122664, ¶ 20 (“Generally, a trial court’s ruling on a motion to reconsider is reviewed under

           the abuse of discretion standard.”); Luss v. Village of Forest Park, 377 Ill. App. 3d 318, 330

           (2007) (the standard of review for a trial court’s denial of a motion to reconsider is generally

           abuse of discretion).

¶ 81                In the case at bar, plaintiff provided new evidence 10 in support of her motion to

           reconsider, namely, the report of Dr. Steinberg. Thus, our standard of review is abuse of

           discretion. An abuse of discretion occurs when a trial court’s decision is arbitrary, fanciful,

           unreasonable, or where no reasonable person would adopt the court’s view. Emrikson, 2012

           IL App (1st) 111687, ¶ 14.

¶ 82                Initially, we must determine whether Dr. Steinberg’s report qualifies as newly

           discovered evidence. See Emrikson, 2012 IL App (1st) 111687, ¶ 30. As we observed above,

           a motion to reconsider has a limited purpose, and it is to bring to the trial court’s attention

           (1) newly discovered evidence, (2) changes in the law, or (3) errors in the trial court’s prior

           application of existing law. E.g. Emrikson, 2012 IL App (1st) 111687, ¶ 29. Only the first

           category could possibly cover Dr. Steinberg’s report. With respect to a motion to reconsider



               10
                 To the extent that plaintiff intended her motion to reconsider as a challenge to the trial court’s
       application of existing law, our standard of review is de novo, and we do not find plaintiff’s arguments
       persuasive for the same reasons that we already explained in our prior section.
                                                             27 

       No. 1-16-2712


         in civil cases, newly discovered evidence has been defined as evidence that was not available

         at the time of the prior order or hearing. Emrikson, 2012 IL App (1st) 111687, ¶ 30;

         Landeros v. Equity Property & Development, 321 Ill. App. 3d 57, 65 (2001).

¶ 83            “In the absence of a reasonable explanation regarding why the evidence was not

         available at the time of the original hearing, the circuit court is under no obligation to

         consider it.” Emrikson, 2012 IL App (1st) 111687, ¶ 30 (“there was no reason for the circuit

         court to reconsider its decision on the basis of this evidence” where the plaintiff failed to

         provide an explanation as to why she was unable to learn of it prior to the original hearing);

         Landeros, 321 Ill. App. 3d at 66 (where the “information was readily discoverable prior to

         the [original] hearing,” it did not qualify as newly discovered evidence and could be

         disregarded on a motion to reconsider); Gardner v. Navistar International Transportation

         Corp., 213 Ill. App. 3d 242, 248 (1991) (the trial court was justified in disregarding an

         affidavit attached to plaintiff’s motion to reconsider, when the plaintiff failed to provide a

         reasonable explanation as to why it was not offered in response to the original motion).

¶ 84            “ ‘Trial courts should not allow litigants to stand mute, lose a motion, and then

         frantically gather evidentiary material to show that the court erred in its ruling.’ ” Landeros,

         321 Ill. App. 3d at 65 (quoting Gardner, 213 Ill. App. 3d at 248). “Civil proceedings already

         suffer from far too many delays ***.” Gardner, 213 Ill. App. 3d at 248.

¶ 85            In addition, the trial court had already ordered plaintiff to file her “final” complaint—

         twice before. When litigants appear pro se, their status does not relieve them of their burden

         of complying with the court’s rules or orders. Oruta v. B.E.W., 2016 IL App (1st) 152735,

         ¶ 30; Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 78 (“In Ilinois, parties choosing to




                                                     28 

       No. 1-16-2712


         represent themselves without a lawyer must comply with the same rules ***.”); Epstein v.

         Galuska, 362 Ill. App. 3d 36, 39 (2005).

¶ 86            In the case at bar, plaintiff filed Dr. Steinberg’s report for the first time as an

         attachment to the reply brief in support of her motion. Plaintiff provided no explanation in

         her motion to reconsider or in her reply brief as to why she could not have provided Dr.

         Steinberg’s report earlier. She argued only that, since defendant could never produce the

         records she requested, she had “an indefinite period of time” to produce the report. In sum,

         we cannot find that the trial court abused its discretion by denying plaintiff’s motion to

         reconsider, where plaintiff supplied Dr. Steinberg’s report for the first time as part of her

         motion to reconsider, without a reasonable explanation for the delay, and despite repeated

         opportunities to amend her complaint.

¶ 87                                          CONCLUSION

¶ 88            For the foregoing reasons, we affirm the trial court’s order dismissing plaintiff’s third

         amended complaint with prejudice and the trial court’s denial of plaintiff’s motion to

         reconsider.

¶ 89            Affirmed.




                                                     29